  Case 2:12-cr-00759-SDW Document 46 Filed 04/24/20 Page 1 of 7 PageID: 145



PROB 12C
(4/19)

                             United States District Court
                                   for
                         District of New Jersey
 Amended Petition for Warrant or Summons for Offender under Supervision
Name of Offender: Jose Gonzalez                                       Docket Number: 12-00759-001
                                                                                     20-00271-001
                                                                            PACTS Number: 34792

Name of Judicial Officer:   Docket No. 12-00759-001
                            THE HONORABLE SUSAN D. WIGENTON
                            UNITED STATES DISTRICT JUDGE

Name of Sentencing Judicial Officer: Docket No. (SD/NY 13-00811-08)
                                    THE HONORABLE ANDREW L. CARTER
                                    UNITED STATES DISTRICT JUDGE
                                    (JURISDICTION TRANSFERRED TO D/NJ
                                    & DOCKETED AT 20-00271-001)

Date of Original Sentence: 07/02/2014 (DNJ)/04/22/2015 (SDNY)

Original Offense:   Docket No. 12-00759-001: Distribution of Heroin, 21 USC §§ 841(a)(1) and (b)(1)(C)
                    Docket No. 20-00271-001: Conspiracy to Burglarize Pharmacies of Controlled
                    Substances, 18 USC § 2118(d)

Original Sentence: Docket No. 12-00759-001: Time Served (22 months imprisonment), 3 years supervised
release, $100 Special Assessment
                         Docket No. 20-00271-001: 40 Months Custody, 3 years supervised release, $100
Special Assessment

Special Conditions: Docket No. 12-00759-001: Alcohol/Substance Abuse Testing and Treatment
                     Docket No. 20-00271-001: Substance Abuse Testing and Treatment; Search and
Seizure; Financial Disclosure; Supervision in the District of Residence

Type of Supervision: Supervised Release                   Date Supervision Commenced: 09/28/2017

Assistant U.S. Attorney: Emma Spiro, 970 Broad Street, 7th Floor, Newark, New Jersey 07102, (973)
645-2700

Defense Attorney: Chester Keller, Federal Defenders Office, 1002 Broad Street, Newark, New Jersey
07102, (973) 645-6347

                                  PETITIONING THE COURT

    To issue a warrant
    To Amend the Summons issued on January 30, 2020
  Case 2:12-cr-00759-SDW Document 46 Filed 04/24/20 Page 2 of 7 PageID: 146
                                                                                           Prob 12C – page 2
                                                                                               José Gonzalez




The probation officer believes that the offender has violated the following condition(s) of supervision:

 Violation Number        Nature of Noncompliance
           1             The offender has violated the mandatory supervision condition which states 'The
                         defendant shall not commit another federal, state, or local crime during the
                         term of supervision.'

                         On August 27, 2019, the undersigned officer received notification via the
                         Administration Office of the United States Courts ATLAS System of an inquiry
                         conducted on Gonzalez by the New York City Police Department (NYPD). Upon
                         further inquiry by the undersigned officer, it was learned that an “I-Card,” or an
                         investigative warrant, had been issued for the offender by a detective in the 9th
                         Precinct, for Assault: 3rd Degree (a Class A Misdemeanor).

                         On September 20, 2019, the undersigned officer spoke with the 9th Precinct
                         detective, who confirmed that Gonzalez was wanted for an assault charge, which
                         stemmed from an altercation he had on August 1, 2019, with the doorman of a
                         residential building in New York. According to NYPD investigation reports, the
                         doorman worked at the offender’s former girlfriend’s residence. The doorman
                         had instructions from the former girlfriend that the offender was not permitted in
                         the building. On August 1, the doorman attempted to stop Gonzalez from
                         boarding the elevator, which caused a physical altercation whereby Gonzalez bit
                         the doorman on his left forearm and tore his uniform. After several minutes of
                         fighting and scuffling, the offender left the premises. Video surveillance of the
                         lobby area confirmed the incident, as well as photos of the doorman’s injuries.

                         During a home visit on October 1, 2019, the undersigned officer discussed the
                         incident with the offender, who characterized it as a “tussle” with the doorman.
                         The undersigned officer advised the offender there was a warrant for him in New
                         York, and encouraged him to turn himself in. The undersigned officer
                         telephonically contacted the 9th Precinct detective, who confirmed that the
                         offender could turn himself in and likely be released on the same day.

                         On October 7, 2019, Gonzalez surrendered himself at the 9th Precinct, where he
                         was arrested and charged with Assault: 3rd Degree. He was released on his own
                         recognizance the same day.

                         A temporary restraining order was issued against the offender while the case was
                         pending in New York Criminal Court, Docket No. CR-035801-19NY. The
                         offender was charged with the following: Criminal Trespass 2nd (A
                         Misdemeanor); Attempted Assault w/Physical Injury (B Misdemeanor); Criminal
                         Trespass Enclosed Property (B Misdemeanor); Assault with Intent to Cause
                         Physical Injury (A Misdemeanor); and Assault: Recklessly Causing Physical
                         Injury (B Misdemeanor). The charges against him were dismissed on March 4,
                         2020.

           2             The offender has violated the special supervision condition which states 'You
                         shall refrain from the illegal possession and use of drugs, including
Case 2:12-cr-00759-SDW Document 46 Filed 04/24/20 Page 3 of 7 PageID: 147
                                                                                Prob 12C – page 3
                                                                                    José Gonzalez



               prescription medication not prescribed in your name, and the use of alcohol,
               and shall submit to urinalysis or other forms of testing to ensure compliance.
               It is further ordered that you shall submit to evaluation and treatment, on
               an outpatient or inpatient basis, as approved by the U.S. Probation Office.
               You shall abide by the rules of any program and shall remain in treatment
               until satisfactorily discharged by the Court. You shall alert all medical
               professionals of any prior substance abuse history, including any prior
               history of prescription drug abuse. The Probation Officer shall supervise
               your compliance with this condition.'

               On September 19, 2019, Gonzalez was directed to report to the probation office
               to meet with the undersigned officer and a supervisor for an adjustment session,
               given his uncooperative attitude. The offender was informed that a urinalysis
               would be conducted, to which he verbally admitted that it would be positive for
               cocaine and marijuana because he “was partying” over the previous weekend. An
               instant-test confirmed the positive results.

               During a home visit on October 1, 2019, the offender tested positive for marijuana
               and alcohol. The odor of alcohol emitting from the offender’s breath was
               detectable to the undersigned officer. Gonzalez admitted he drinks alcohol “out
               of boredom.”

               On October 31, 2019, Gonzalez was directed by the undersigned officer to report
               to the probation office in Newark, no later than 16:00, and meet with a duty
               officer to submit to a urinalysis. The offender arrived at the probation office at
               16:20 and submitted a urine specimen which tested positive for cocaine and
               marijuana.

      3        The offender has violated the special supervision condition which states 'You
               shall refrain from the illegal possession and use of drugs, including
               prescription medication not prescribed in your name, and the use of alcohol,
               and shall submit to urinalysis or other forms of testing to ensure compliance.
               It is further ordered that you shall submit to evaluation and treatment, on
               an outpatient or inpatient basis, as approved by the U.S. Probation Office.
               You shall abide by the rules of any program and shall remain in treatment
               until satisfactorily discharged by the Court. You shall alert all medical
               professionals of any prior substance abuse history, including any prior
               history of prescription drug abuse. The Probation Officer shall supervise
               your compliance with this condition.'


               On October 21, 2019, Gonzalez was referred for a substance abuse assessment at
               Integrity House in Newark. His initial assessment was scheduled for October 29,
               which he failed to attend, stating he was sick. Through text messaging with the
               undersigned officer, the offender expressed his belief that since he was referred
               for an assessment, that no treatment will be needed because he would be found
               not to have a drug issue. The undersigned officer explained that based on the
               assessment, the appropriate level of treatment would be determined and that some
               level of treatment was necessary. Gonzalez argued that this was his first “dirty
Case 2:12-cr-00759-SDW Document 46 Filed 04/24/20 Page 4 of 7 PageID: 148
                                                                                 Prob 12C – page 4
                                                                                     José Gonzalez



               urine,” that the government was “just trying to make money,” and that if
               participation in treatment was too time consuming, that he would go back to
               prison to finish his time and “kill these papers.” Gonzalez stated it was a waste
               of time and that the undersigned officer was “making [his] life hell,” preferring
               that he be violated so that he could take his chances before Your Honor.

               The offender’s assessment was rescheduled for November 7, 2019, which he
               attended. According to the assessment, the offender was referred to Level 1.0
               outpatient services, which consists of two days a week - three hours a day, as well
               as random urine screens. It was determined that the offender vacillated between
               the pre-contemplation and contemplation stage of change, as evidenced by his
               statement, “I'm not going to stop smoking weed, no matter what. I'm only here
               because of federal probation and I only have nine months left.” A urine specimen
               taken at admission was positive for alcohol and marijuana. It was determined that
               the offender manifested symptoms of severe cannabis use and was clinically
               eligible for outpatient services.

               Gonzalez’ first treatment appointment at Integrity was scheduled for November
               22, 2019. The offender failed to attend the appointment due to a scheduling
               conflict, and rescheduled the appointment for December 3rd, despite being
               afforded several other earlier appointments. Gonzalez was formally admitted to
               Integrity House on December 3rd, and reported for treatment on December 12th.
               He only reported one day that week, stating that reporting twice weekly would be
               difficult with his personal training schedule. The following week, he failed to
               report. When questioned, he stated he did not go to treatment because it was too
               cold out. He was verbally reprimanded by the undersigned officer and directed to
               attend all future appointments.

               Despite being verbally instructed to not miss future appointments, the offender
               failed to attend any treatment appointments the week of December 23, 2019. He
               reported to Integrity House on January 2, 2020, but again only reported one day
               that week, and not the two as required. In a text exchange between the
               undersigned officer and the offender, the offender was reprimanded for not
               attending treatment as directed, and again advised he is to attend twice weekly.
               Gonzalez responded stating, “we agreed to once a week,” “we never discussed
               twice a week,” and “I'm not waiting time with no program s**t is 3 hours too
               much.” The undersigned officer advised there was never an agreement to once
               weekly and that based on the clinical assessment conducted at Integrity, the
               recommended level of care was twice per week. Gonzalez again insisted he would
               only attend once weekly and had no intention of attending twice weekly as
               directed.

               On January 9, 2020, Gonzalez reported to Integrity nearly one hour late to his
               scheduled 18:00 appointment. He provided a urine sample, which tested negative.
               His counselor reiterated that the offender is to attend treatment twice weekly, to
               which the offender stated he could not because of work. The offender was then
               directed to leave, as arriving so late was unacceptable. Despite being fully aware
               of the rules of treatment, Gonzalez failed to report to his scheduled appointments
               for the week of January 13th.
Case 2:12-cr-00759-SDW Document 46 Filed 04/24/20 Page 5 of 7 PageID: 149
                                                                                   Prob 12C – page 5
                                                                                       José Gonzalez




               During a home visit with Gonzalez on January 19th, the undersigned officer
               clearly expressed to the offender his requirements of supervised release, advising
               that his continued noncompliance required court intervention. The offender again
               stated he would not comply with the treatment requirements. Thereafter, he failed
               to report to treatment the week of January 20th. For the week of January 27th, he
               only reported on January 30th, and arrived 45 minutes late to his normally
               scheduled 18:00 appointment. The offender was directed to leave due to his
               tardiness. He was unsuccessfully discharged from the program on January 31,
               2020.

      4        The offender has violated the standard supervision condition which states 'The
               defendant shall report to the probation officer in a manner and frequency
               directed by the Court or probation officer.'

               On October 30, 2019, the undersigned officer texted Gonzalez and directed him
               to report to the probation office in Newark to submit to a random urinalysis.
               Hours later, the offender responded, stating he would not make it to the office
               that day because he was booked with personal training appointments. The
               offender attempted to negotiate reporting to the office on November 1st (two days
               later). The undersigned officer advised Gonzalez that reporting for a drug test is
               not negotiable, and again informed him that not reporting as directed would be
               deemed a positive urinalysis. The offender responded stating, “the system i guess
               give angry people jobs.” He failed to report to the office as directed.

      5        The offender has violated the standard supervision condition which states 'The
               defendant shall report to the probation officer in a manner and frequency
               directed by the Court or probation officer.'

               On January 24, 2020, the undersigned officer texted Gonzalez early in the
               morning, directing him to report to the probation office in Newark to submit to a
               urinalysis, given the fact he failed to report to treatment the entire week. A second
               text and a voicemail was left later in the morning. The offender responded hours
               later, stating he had been training a client all morning and that he would not be
               able to make it to the office. The undersigned officer advised this was a directive
               and nonnegotiable, and that he had until 16:00 to report. The offender failed to
               report as directed to the probation office.

      6        The offender has violated the standard supervision condition which states 'The
               defendant shall answer truthfully all inquiries by the probation officer and
               follow the instructions of the probation officer.'

               On March 4, 2020, the undersigned officer received a text message from
               Gonzalez informing that his New York case (detailed in Violation No. 1) had
               been dismissed. The undersigned officer requested he submit paperwork
               confirming, to which Gonzalez replied he had not been given any. When the
               probation officer directed him to return to court to obtain verifying
               documentation, the offender responded by directing the probation officer to
               “contact them,” as his returning to the court was “out of the question.” Offender
Case 2:12-cr-00759-SDW Document 46 Filed 04/24/20 Page 6 of 7 PageID: 150
                                                                                 Prob 12C – page 6
                                                                                     José Gonzalez



               also stated via text, “Victory for Jose feds are next” (eluding to his violation of
               supervised release). The undersigned officer again directed Gonzalez to obtain
               the documentation; however, he failed to comply with this directive.

      7        The offender has violated the standard supervision condition which states 'The
               defendant shall answer truthfully all inquiries by the probation officer and
               follow the instructions of the probation officer.'

               As the United States is currently under a state of emergency due to the COVID-
               19 pandemic, the United States Probation Office for the District of New Jersey
               has temporarily modified supervision practices and policies in order to encourage
               the current recommendations of the CDC and State of New Jersey. Temporary
               changes include expanded use of virtual supervision and social distancing
               practices. On March 26, 2020, the undersigned officer notified Gonzalez via text
               message that virtual visits would be conducted via IPhone FaceTime technology,
               and that the offender was obligated to answer the call when it occurred.

               On March 30, 2020, the undersigned officer attempted to conduct a virtual contact
               with Gonzalez via IPhone FaceTime technology. The undersigned officer called
               the offender twice, and he failed to answer. The probation officer sent him a text
               message regarding the attempt, which the offender responded to an hour later,
               stating that his camera was broken, so his FaceTime capability was disabled. The
               probation officer then directed him to send his location through the IPhone to
               ascertain his whereabouts, to which the offender responded he did not know how
               to do. Despite the probation officer texting him precise directions (along with
               photos) to demonstrate how to do so, the offender failed to follow directives.

               Similar directives sent to the offender via text messaging to provide his location
               on April 3rd, 7th, 14th, and 15th all went unanswered by the offender. On April 16,
               2020, telephonic contact was established with the offender, who stated he did not
               receive any of the probation officer’s text messages because he was no longer
               keeping his mobile on because he was no longer training clients. When the
               undersigned officer advised him that it was essential he keep his phone on to
               maintain contact, the offender’s tone was that of annoyance, stating that there was
               no need for the probation officer to contact him “because of COVID 19.” As the
               undersigned officer attempted to explain that his failure to follow the directives
               of his probation officer was in violation with his judgment of conviction,
               Gonzalez replied with the following statements: “my life is more important than
               probation;” “I'm not losing sleep over supervised release:” and that he “don't care
               about the violation” because a prison sentence would not be an option due to the
               virus. Gonzalez also expressed aggravation that he was being supervised by an
               “intensive supervision” officer, stating that he is not the kind of person needing
               such supervision, and noting that he has friends on supervised release who are
               “not getting harassed or questioned where they are by their PO’s.” The offender
               repeatedly interrupted the undersigned officer as she attempted to explain the
               reasons why he was in noncompliance, despite the officer repeatedly asking him
               to wait his turn and allow the officer to speak. Gonzalez then hung up the phone
               on the undersigned officer as she was speaking.
 Case 2:12-cr-00759-SDW Document 46 Filed 04/24/20 Page 7 of 7 PageID: 151
                                                                                         Prob 12C – page 7
                                                                                             José Gonzalez



           8          The offender has violated the standard supervision condition which states 'The
                      defendant shall not leave the judicial district without the permission of the
                      Court or probation officer.'

                      On March 21, 2020, Governor Phil Murphy signed Executive Order 107,
                      directing all New Jersey residents to stay home to mitigate the impact of COVID-
                      19. On March 22, 2020, per Governor Andrew Cuomo’s “New York State on
                      PAUSE” order, all non-essential businesses were ordered closed. This included
                      gyms and workout facilities.

                      Gonzalez is a self-employed personal trainer; therefore, his occupation is deemed
                      non-essential and he should be home during the COVID-19 pandemic. On April
                      2, 2020, through text messaging, Gonzalez informed he was in New York,
                      training a client. The probation officer advised him that his occupation is deemed
                      non-essential and that he was violating state orders. Further, the probation officer
                      advised that he was not permitted to be in New York during the pandemic. These
                      messages were disregarded by Gonzalez.



                                 I declare under penalty of perjury that the foregoing is true and correct.


                                                                   Gisella M. Bassolino
                                                                 By: Gisella M. Bassolino
                                                                      Senior U.S. Probation Officer
                                                                 Date: 04/20/2020 SAO

THE COURT ORDERS:

   The Issuance of a Warrant
 X The Summons issued on January 30, 2020, is hereby Amended. Date of Hearing: 5/6/2020 . (as
   recommended by the Probation Office)                                          @ 11:00
   No Action                                                                     A.M.
   Other


                                                              s/Susan D. Wigenton, U.S.D.J.
                                                                 Signature of Judicial Officer


                                                               April 24, 2020
                                                                             Date
